Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of claim 1 in the reply filed on 06/28/2022 is acknowledged.  The traversal is on the ground(s) that functional groups of compounds I-VI are in the same positions and/or that compounds are stereoisomers of each other.  This is found persuasive.
The species election is withdrawn.
Filing Receipt
	The filing receipt mailed 08/09/2021 states application 17/211,778 claims benefit of 63/134,579 filed 01/06/2021, 63/119,539 filed 11/30/2020, 63/111,019 filed 11/07/2020, 63/033,194 filed 06/01/2020, and 63/001,289 filed 03/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 7 is objected to because of the following informalities: “myco-bacteterium” in line 1 of claim 7 should be “mycobacterium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent claim 1 and dependent claims 2-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Breadth of claims
	The scope of the claims is drawn to methods of treating infectious diseases that comprise compound(s) of formula I-VI. 
Claim 1 recites “a method of treating an infectious disease comprising: administering to a mammal in need thereof a therapeutically effective amount of a compound of formula I-VI…or pharmaceutically acceptable salt thereof. “Figures are included in claim 1.
Claim 4 recites “wherein the infectious disease is caused by a virus selected from SARS-CoV, MERS-CoV, SARS-CoV-2, influenza type A, influenza type B, an influenza type C, Vaccinia virus, Herpes simplex virus-1, Epstein-Barr virus, and Coxsackle virus.  
Claim 5 recites “wherein the infectious disease is COVID-19.”
Claim 6, 7, 8, and 9 are drawn to an infectious disease caused by a bacteria, mycobacterium, parasite, and fungus, respectively. 
Nature of the invention
	The nature of the invention is a method of treating an infectious disease using a compound of formula I-VI in the instant application.
State of the prior art
	Applicant discloses two US patents pertaining to compounds of identical formulas/structure. The patents instead are drawn to compounds/methods to treat cardiovascular diseases.
	A search of the compounds indicated no other uses other than those explored by the applicant/assignee. The compounds themselves fall under the broader class of nitroxide (NO)-donating compounds or compounds that function to increase NO within the body. These compounds function as vasodilators and allow increase oxygen flow.  
Level of One of ordinary skill
	The skill needed for one to be of ordinary skill in the art is assumed to be either masters/doctorate level within clinical or medicinal settings.  
Predictability in the art
	NO donating compounds are known within the broader art as disclosed by the applicant in their IDS. The particular compounds that applicant claims are also known within the art to be useful in treating cardiovascular diseases as taught by the applicant at DETAILED DESCRIPTION OF THE INVENTION, para. [0023]. As it is known that NO-donating compounds help in increasing oxygen-flow, one of ordinary skill in the art would have a reasonable sense of predictability when using the disclosed method towards cardiovascular diseases. 
	The applicant discloses in silico information and data to suggest that the instant compounds would successfully bind to proteins associated with COVID-19 but no in vitro or in vivo data or evidence show that the instant compounds would be effective in treating infectious diseases, particularly COVID/SARS-CoV.  
Amount of direction provided by the inventor
	The applicant suggests a mechanism of action with which the claimed method would function against COVID-19/SARS-CoV. The applicant teaches a clear target of treatment and includes possible formulations with which the method may be practiced in the specifications, sec. FORMULATIONS AND DOSAGES. One of ordinary skill in the art would reasonable expect the claim method to be effective in binding to COVID-19/SARS-CoV. 
	No direction wherein the instant method is applied to influenza virus, vaccinia virus, herpes simplex virus, Epstein-Barr virus, or Coxsackie virus.
	No direction wherein the instant method is applied to bacteria, mycobacterium, parasites, or fungi is provided.
Existence of working examples
	As discussed above, the applicant relies on computational data that looked at binding affinity towards proteins associated with COVID-19/SARS-CoV. Physical experiments have not been performed except in order to determine toxicity. 
Quantity of experimentation needed
	Considering the level of direction provided by the applicant, one of ordinary skill in the art would have a reasonable expectation of success in applying the claim method towards binding the claim compounds to COVID-19/SARS-CoV. However, in silico data does not sufficiently suggest that the method when applied in vitro or in vivo would be effective. As discussed by Finbloom et al (Advanced Drug Delivery Reviews, 2020, p. 89-108) in their abstract, “micro and nanoscale drug carriers must navigate through a plethora of dynamic biological systems prior to reaching their tissue or disease targets. The biological obstacles to drug delivery come in many forms and include tissue barriers, mucus, and bacterial biofilm hydrogels, the immune system, and cellular uptake and intracellular trafficking.” Therefore, without sufficient in vitro or in vivo data the applicant leaves an undue amount of experimentation to those of skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUISALBERTO GONZALEZ whose telephone number is (571)272-1154. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624